DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/22, 02/23/22, 10/08/21, 05/22/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,8-13, 15-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Karmarkar et al(US 10509675 B2:IDS supplied) in view of Lee (US 20190205429 A1).

With regards to claim 1, Karmarkar discloses, A computer-implemented method comprising: 
using a set of long-lived worker processes to read a first set of data objects from a source distributed data object system and to write a second set of data objects corresponding to the first set of data objects to a target distributed data object system (col 4 line 60-67; The replication architecture efficiently replicates objects from a source site to a destination site. The source and destination may be within a private data center or in a public cloud. The source and destination may be in different data centers or public clouds. Examples of a public cloud include Microsoft's Azure and Amazon's Web Services. Features of such environments in accordance with one or more embodiments include object storage that can be accessed by multiple computational nodes that have authentication permissions as well as the ability to dynamically allocate/deallocate computational nodes. To achieve the goals of efficiently replicating objects from source to destination, multiple computational nodes are provided at both sites. The nodes may be referred to as worker nodes. pls see col 4line 20-30; );
wherein each worker process of the set of long-lived worker processes reads at least two data objects of the first set of data objects from the source distributed data object system (Col 12 line 35-55; The controller (or a node given the task by the controller) begins reading in the two snapshots (e.g., previous and current snapshots), which may not fit in memory, so they can be read in pieces. ) and writes at least two data objects of the second set of data objects to the target distributed data object system (Col 31 line 65- col 32 line 5; Depending upon the capabilities of the local client computer, however, the user may run the tool multiple times in parallel to write multiple objects into the service. Col 12 line 35-55;);
using the set of long-lived worker processes to read a first set of modified data objects of the first set of data objects corresponding to the set of mismatches and to write a second set of modified data objects corresponding to the first set of modified data objects to the target distributed data object system (col 18 line 35-68; using the set of long-lived worker processes to read a first set of modified data objects of the first set of data objects corresponding to the set of mismatches and to write a second set of modified data objects corresponding to the first set of modified data objects to the target distributed data object system . Also see FIG 4-8 and associated text; )

Karmarkar does not but Lee teaches, 
 comparing a first set of signatures for the first set of data objects to a second set of signatures for the second set of data objects (FIG 6 630 and associated text; );and 
based on a set of mismatches between the first set of signatures and the second set of signatures ([0054] At 635, migration and validation server 605 may transmit a validation result message to user 610 based on the comparison. In some cases, the validation result message may be based on the row count comparison. Additionally or alternatively, the validation result message may indicate a successful migration if the first hash value and second hash value are determined to be equal. Alternatively, the validation result message may indicate an unsuccessful migration if the first hash value and second hash value are determined to be different.), read a first set of modified data objects of the first set of data objects corresponding to the set of mismatches and to write a second set of modified data objects corresponding to the first set of modified data objects to the target distributed data object system ([0055] At 640, user 610 may indicate one or more data modifications to the set of data records at the source database. Accordingly, migration and validation server 605 may modify corresponding one or more data records of the set of data records at the source database during the migration. Additionally, migration and validation server 605 may update the timestamp for the one or more modified data records at the source database. In some cases, migration and validation server 605 may transmit the one or more modified data records to the target database during a dead phase, where the dead phase includes a period where the set of data records are locked down.) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Karmarkar method/product/system with teaching of Lee in order to employ a data validation process to determine if the set of data records was fully and accurately migrated(Lee [0014)

With regards to claim 2, Karmarkar in view of Lee discloses, comparing a set of signatures for the first set of modified data objects to a set of signatures for the second set of modified data objects corresponding to the first set of modified data objects and detecting an absence of any mismatches between (a) the set of signatures for the first set of modified data objects and (b) the set of signatures for the second set of modified data objects corresponding to the first set of modified data objects (Lee [0056] At 645, migration and validation server 605 may calculate an additional hash value for the set of data records at the source database according to the hashing function, where the hashing function calculates the additional hash value based on the record identifier and the updated timestamp for each data record of the set of data records at the source database. Accordingly, migration and validation server 605 may compare the additional hash value and the second hash value. In some cases, migration and validation server 605 may determine the additional hash value and second hash value are equal based on the comparison. Alternatively, migration and validation server 605 may determining the additional hash value and second hash value are different based on the comparison.);. Motivation would be same as stated in claim 1.

With regards to claim 3, Karmarkar in view of Lee discloses, using the set of long-lived worker processes to generate the second set of signatures for the first set of data objects ([0052] At 625, migration and validation server 605 may calculate a second hash value for the set of data records at the target database according to the hashing function, where the hashing function calculates the second hash value based on the record identifier and the timestamp for each data record of the set of data records at the target database. Alternatively, as described above, the target database may calculate the second hash value and transmit the hash value to migration and validation server 605.); and obtaining the first set of signatures from the source distributed data object system ([0051] At 620, migration and validation server 605 may calculate a first hash value for the set of data records at the source database according to a hashing function, where the hashing function calculates the first hash value based on the record identifier and the timestamp for each data record of the set of data records at the source database. Alternatively, as described above, the source database may calculate the first hash value and transmit the hash value to migration and validation server 605.). Motivation would be same as stated in claim 1.

With regards to claim 8, Karmarkar in view of Lee discloses, storing the first set of signatures in a relational database management system (Lee [0051] Alternatively, as described above, the source database may calculate the first hash value and transmit the hash value to migration and validation server 605.); storing the second set of signatures in the relational database management system ([0052] Alternatively, as described above, the target database may calculate the second hash value and transmit the hash value to migration and validation server 605.); and comparing the first set of signatures to the second set of signatures based on issuing one or more structured query language statements to the relational database management system (Lee [0053] At 630, migration and validation server 605 may compare the first hash value and the second hash value. Note: timestamp dependent data can be retrieved suggest relational database). Motivation would be same as stated in claim 1.

With regards to claim 9, Examiner taking official notice that “establishing a first network connection between a first long-lived worker process and a network endpoint device associated with the target distributed data object system; sending a first plurality of data objects of the first set of data objects using the first network connection; based on determining that an actual data transmission rate over the first network connection is below an expected data transmission rate: closing the first network connection, establishing a second network connection between the first long-lived worker process and a network endpoint device associated with the target distributed data object system, and sending a second plurality of data objects of the first set of data objects using the second network connection” are not inventive steps and well known in the art.

With regards to claim 10, Karmarkar further discloses,  using a long-lived worker process executing at a worker node to stream a first data object of the first set of data objects from the source distributed data object system to the target distributed data object system for storage in the target distributed data object system as a second data object of the second set of data objects (col 15 line 60-col 16line 5; (96) The tool forms slice recipes for the file in a streaming manner (without storing anything extra locally) and begins the replication protocol previously described to transfer an object to the destination. If there are duplicate segments identified, then there will be network bandwidth savings. An advantage of this tool over the previously described cluster approach, is that it can be run on desktops, laptops, servers, etc. and efficiently transfer objects to cloud storage without configuring and running a local cluster of storage nodes to act as a source. ); and wherein the long-lived worker process buffers only a portion of the first data object at the worker node at any given time when streaming the first data object from the source distributed data object system to the target distributed data object system (Col 9 line 25-40; (60) The source side includes a set of compute nodes 212, source object store 215, key-value (KV) store 218, and message queues (MQ) 221. One or more of nodes 212 is designated as a controller (Ctl) 224 and others of one or more nodes 212 are designated as source worker nodes (RSrc) 227A-C. There can be any number of source worker nodes and the number of source worker nodes can change dynamically. The MQ is connected between the controller and source worker nodes. The controller is connected to the source object store and key-value store.; FIG 2 221 and associated text; col 38 line 40-50;).

Claims 11-13, are product claims corresponding method claims 1-3 also rejected accordingly.
Claims 15-16 Claims are system claims corresponding method claims 1,3 also rejected accordingly.

With regards to claim 18, Karmarkar further discloses, streaming the first set of data objects from the source distributed data object system to the target distributed data object system (col 38 line 45-55; (236) In one or more embodiments, the data file may be streamed to the deduplication service. In other words, portions of the data file or a data stream may be sent to the deduplication service overtime. The load balancer may assign a frontend micro-service of the deduplication service to receive the streamed data file or data stream and perform one or more of the other steps of the process shown in FIG. 16 on portions of the streamed data as it is streamed. ).

With regards to claim 19, Karmarkar further discloses, computing the second set of signatures while streaming the first set of data objects from the source distributed data object system to the target distributed data object system (Col 38 line 45-60; 236) In one or more embodiments, the data file may be streamed to the deduplication service. In other words, portions of the data file or a data stream may be sent to the deduplication service overtime. The load balancer may assign a frontend micro-service of the deduplication service to receive the streamed data file or data stream and perform one or more of the other steps of the process shown in FIG. 16 on portions of the streamed data as it is streamed. Note: Karmarkar teaches load balancing and mutitasking).

With regards to claim 20, Karmarkar in view of Lee discloses, obtaining the second set of signatures from the target distributed data object system (Lee [0052] Alternatively, as described above, the target database may calculate the second hash value and transmit the hash value to migration and validation server 605. ). Motivation would be same as stated in claim 1.

Allowable Subject Matter
Claims 4-7, 14, 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987. The examiner can normally be reached 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498